Citation Nr: 0941259	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1991 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In January 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file. 

In February 2009, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDINGS OF FACT

1. The Veteran did not serve in combat. 

2. A psychiatric disorder, variously diagnosed as bipolar 
disorder, major depressive disorder, anxiety disorder, 
posttraumatic stress disorder, and mood disorder, was not 
affirmatively shown to have had onset in service; and any 
current psychiatric disorder, first shown after service, is 
unrelated to a disease, injury, or event in service; 
personality disorder is not a disability for the purpose of 
VA disability compensation. 




CONCLUSION OF LAW

A psychiatric disorder, variously diagnosed as bipolar 
disorder, major depressive disorder, anxiety disorder, 
posttraumatic stress disorder, and mood disorder, was not 
incurred in or aggravated by service; personality disorder is 
not a disability for which VA disability compensation is 
payable.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2004 and in March 2006.  The 
notice included the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  

On the claim of service connection for posttraumatic stress 
disorder, in the statement of the case, dated in August 2006, 
the Veteran was notified that evidence from sources other 
than the service records may corroborate the account of the 
stressor incident, for example: records from mental health 
counseling centers, hospitals, or physicians; statements from 
family members, roommates, fellow service members, or clergy.  
The Veteran was notified that evidence of behavior changes 
may constitute credible evidence of the stressor include, for 
example: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to 
the extent there as pre-adjudication VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in July 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service records 
and VA records.  The Veteran was afforded VA examinations in 
January 2005 and in April 2009.  

In accordance with 38 C.F.R. § 3.159(e), in September 2007 by 
letter, the RO notified the Veteran that records from the 
Evans Army Community Hospital since March 1994 were 
unavailable.  

The RO has obtained service personnel records in an effort to 
substantiate the Veteran's testimony that he had nonjudicial 
punishment, Article 15, for use of marijuana.  The service 
personnel records do not contain a reference to an Article 15 
proceeding.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303 (a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



In addition to the general principles of service connection, 
service connection for posttraumatic stress disorder 
requires: (1) current medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed 
to include the adequacy of the posttraumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor(s) actually occurred; and (3) medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).

On the question of the occurrence of an in-service stressor 
to support the diagnosis of posttraumatic stress disorder, 
the evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether or not a veteran 
engaged in combat with the enemy.  Gaines v. West, 11 Vet. 
App. 353, 358 (1998). 

If the evidence establishes that a Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Here, however, since the Veteran did not serve in combat, the 
record must contain credible supporting evidence that the 
non-combat stressors actually occurred, and the Veteran's 
statements alone are not sufficient to establish the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

If a claim of posttraumatic stress disorder is based on an 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.   38 
C.F.R. § 3.304(f).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f); VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, 17, Developing Claims for Service Connection for 
PTSD Based on Personal Trauma; Patton v. West, 12 Vet. App. 
272, 280 (1999).

Facts 

The service personnel records show the Veteran's military 
occupation specialty was armor crewman.  The service 
personnel records contain no reference to an Article 15 
proceeding.  

Records of a Medical Evaluation Board and a Physical 
Evaluation Board show that in April 1992 the Veteran injured 
his right shoulder during a training exercise in Korea, and 
the shoulder had to be surgically repaired.  The Veteran was 
subsequently separated from service because of the right 
shoulder disability.  On the physical examination for the 
Medical Evaluation Board in April 1994, the Veteran gave a 
history of having had depression and excessive worry and 
nervous trouble.  On a review of systems, it was noted that 
in July 1991 the Veteran was seen for acute stress reaction.  
One examiner commented that the depression and anxiety were 
related to the Veteran's job and the use of marijuana and 
alcohol for which he was in rehabilitation.  The psychiatric 
evaluation was normal.  Depression and anxiety were listed in 
the summary of defects and diagnoses.



In a letter in March 1994, the Veteran's Commanding Officer 
stated that the Veteran was physically unable to perform his 
duties as an armor crewman, but had been working in battalion 
headquarters, where his supervisors reported that the Veteran 
worked very hard and performed his duties very well.  The 
Commander Officer reported that there were no personnel 
actions pending against the Veteran that would bar disability 
processing. 

After service, VA records show that in September 2004 the 
Veteran stated that for last 10 years he had been abusing 
drugs and alcohol and avoiding things that happened in the 
military.  There was no history of previous mental health 
treatment.   The Veteran denied being sexually harassed or 
victimized in the military.  The Veteran did identify the 
shoulder injury as a traumatic event.  The diagnosis was 
bipolar disorder to rule out posttraumatic stress disorder 
and personality order.  On further evaluation in September 
and in October 2004, the assessment included major 
depression. 

In a statement in October 2004, the Veteran stated that in 
Korea in 1992 he was blown off a tank when the tank gun was 
fired inadvertently and he landed on his right shoulder. 

On initial VA examination in January 2005, the VA examiner 
noted the Veteran had recently begun treatment about three or 
four months prior to the examination.  The Veteran described 
the shoulder injury as an in-service stressor.  The VA 
examiner reported that the Veteran had multiple symptoms 
including anxiety with panic attacks and paranoia, auditory 
hallucinations, insomnia, and depression.  The diagnoses were 
anxiety disorder with panic attacks and paranoia, depressive 
disorder, and personality disorder. 

VA records show that in March 2005 the diagnoses were 
posttraumatic stress disorder and major depression.  From May 
2005 to January 2006, the Veteran was seen several times by a 
VA psychiatrist and the diagnoses were major depression and 
posttraumatic stress disorder.  The VA psychiatrist stated 
that the Veteran's psychiatric symptoms pre-dated his use of 
drugs and alcohol.  In February 2008, the Veteran's history 
included major depression and posttraumatic stress disorder. 

In January 2009, the Veteran testified that after his 
shoulder injury in service he was placed on restrictive duty 
and that his mental health problems began when his fellow 
servicemen started to ridicule him and accused him of faking 
his injury to avoid his regular duties. He testified that he 
attempted to receive medical help and also turned to drug use 
to help him cope with the stress and as a result of the drug 
use, he faced disciplinary charges.  He stated that after 
service he became reclusive and he was uncomfortable around 
people and he began to use alcohol and drugs to run away from 
his fears. 

In February 2009, the Board remanded the case to afford the 
Veteran a VA examination by a psychiatrist to determine 
whether it was at least as likely as not that any current 
psychiatric disorder was related to symptoms of anxiety and 
depression during service. 

The requested VA examination was conducted in February 2009.  
The VA psychiatrist stated that the Veteran's file was 
reviewed.  The Veteran stated that in Korea he injured his 
right shoulder during a tank training maneuver, after which 
he was placed on physical profile and he was singled out by 
members of his unit because they were annoyed with him and 
had to make up his share of the work and that sometimes in 
the middle of the night, he was made to run in place in his 
hazardous material protective gear.  The VA psychiatrist 
noted that in service there was reference to an acute stress 
reaction in 1991, that in April 1994 on a Medical Board 
examination, depression and anxiety were related to job 
anxiety, and that the Veteran had used marijuana and alcohol.  
The Veteran stated that one month before he was separated 
from service he was evaluated once or twice for mental health 
issues and he was prescribed a sleep medication and an anti-
anxiety medication. 

After service, the Veteran stated that he did not seek mental 
health treatment for about 10 years, but he was having 
difficulties with alcohol and substance abuse, and he was 
homeless and unable to hold a job from 1998 and 2003.  The 
Veteran described his current symptoms as depression, 
anxiety, panic attacks, sleep disturbance, and paranoia.  He 
denied intrusive thoughts, hyperarousal, or re-experiencing 
associated with traumatic events.  

The diagnosis was mood disorder with anxious and depressive 
symptoms associated with physical problems and pain and other 
emotional issues and personality disorder.  The VA examiner 
stated he would have to resort to speculation to determine if 
the current condition was associated with the anxiety and 
depression documented on the Medical Board evaluation in 
April 1994.  The VA examiner further stated that no other 
mental disorder was found. 

Evidentiary Standards 

VA must give due consideration to all pertinent lay and 
medical evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The record does not show 
and the Veteran does not argue that his psychiatric disorder 
was the result of participation in combat with the enemy, and 
the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or 
medical evidence may be considered, that is, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.



The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board.)).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

Although the record contains several psychiatric diagnoses, 
the diagnoses arise from the same symptoms for which the 
Veteran seeks VA disability compensation, and different 
diagnoses do not relate to separate claims not yet filed by 
the Veteran.  Rather, the diagnoses need to be considered to 
determine the nature of the Veteran's current condition 
relative to his claim.  Clemons v. Shinseki, 23 Vet. App. 1, 
9 (2009).  

On the basis of the service treatment records, neither 
bipolar disorder, major depressive disorder, anxiety 
disorder, posttraumatic stress disorder, nor mood disorder 
was affirmatively shown to have had inception during service, 
and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established.

The service treatment records do show that on the physical 
examination for the Medical Evaluation Board in April 1994, 
the Veteran gave a history of having had depression and 
excessive worry and nervous trouble.  On a review of systems, 
it was noted that in July 1991 the Veteran was seen for acute 
stress reaction.  One examiner commented that the depression 
and anxiety were related the Veteran's job and the use of 
marijuana and alcohol for which he was in rehabilitation.  
The psychiatric evaluation was normal.  Depression and 
anxiety were listed in the summary of defects and diagnoses.  
As depression and anxiety were noted, that is, observed 
during service, the principles of service connection, 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) apply.  

As for chronicity, as the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify a chronic psychiatric disorder as evidenced by 
the isolated findings of depression and anxiety and the 
equivocal notations on the examination for a Medical 
Evaluation Board in April 1994, that is, a normal psychiatric 
examination and then listing depression and anxiety as 
defects and diagnoses, such that the chronicity of depression 
and anxiety may legitimately questioned, and as there was 
insufficient observation to establish chronicity during 
service, as the Veteran was separated from service in about 
60 days after the examination, then a showing of continuity 
of symptomatology after service is required to support the 
claim. 

The Veteran has stated that he did not seek mental health 
treatment for about 10 years after service, but he was having 
difficulties with alcohol and substance abuse, which he used 
to suppress his mental health problems, implying that he has 
had psychiatric symptoms since service.  

The absence of psychiatric symptoms in the record from 1994 
to 2004, a period of about 10 years, interrupts continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  The absence of 
psychiatric symptoms constitutes negative evidence and 
opposes the claim.  Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (Negative evidence is to be 
considered.); see also Dulin v. Mansfield, 250 Fed. Appx. 
338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007) (The majority 
in Forshey interpreted negative evidence to mean that "which 
tends to disprove the existence of an alleged fact.  The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact). 



Nevertheless, the Veteran is competent to describe symptoms 
of depression and anxiety after service.  Layno v. Brown, 6 
Vet. App. 465, 470-71 (1994) (Lay testimony is competent 
evidence insofar as it relates to symptoms of an illness.).  
And the Veteran did testify that after service he became 
reclusive and he was uncomfortable around people and he began 
to use alcohol and drugs to run away from his fears.  The 
Board finds the Veteran's testimony credible on the question 
of continuity.  As there is approximate balance of positive 
evidence (Veteran's testimony) and negative evidence (a 
period of about 10 years without a record of complaint, 
interrupting continuity of symptomatology), regarding 
continuity of symptomatology, which is material to the 
determination, the Board finds that under the benefit-of-the-
doubt doctrine, 38 U.S.C.A. § 5107(b), continuity of 
symptomatology has been established.  However this does not 
end the analysis. 

Because it does not necessarily follow that there is a 
relationship between the current psychiatric disorder and the 
continuity of symptomatology demonstrated, medical evidence 
is required to demonstrate such a relationship unless such a 
relationship is one as to which a lay person's observation is 
competent.   See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (on the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

A psychiatric disorder is not a condition under case law that 
has been found to be capable of lay observation, and the 
determination as to the diagnosis or presence of the 
disability is medical in nature.  



Under certain circumstances, lay evidence can be competent to 
establish a diagnosis.  Lay evidence can be competent to 
establish a diagnosis of a simple medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition (noting, in a 
footnote, that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer)).  

As a psychiatric disorder is not a condition that can be 
identified through the perceptions, that is, the 
observations, of a lay person, the diagnosis of a psychiatric 
disorder requires specialized knowledge, education, training, 
or experience, therefore a psychiatric disorder is not a 
simple medical condition that the Veteran as a lay person is 
competent to identify.  

For these reasons, that is, a psychiatric disorder is not a 
condition under case law that has been found to be capable of 
lay observation and a psychiatric disorder is not a simple 
medical condition, the Veteran's statements and testimony are 
not competent evidence to establish a nexus between any 
current psychiatric disorder and continuity of 
symptomatology.  Also to the extent the Veteran asserts that 
his current psychiatric illness had onset in service, the 
Veteran's statements and testimony are not competent evidence 
as a psychiatric disorder is not a condition under case law 
that has been found to be capable of lay observation and a 
psychiatric disorder is not a simple medical condition.  
Because the Veteran's statements and testimony regarding the 
diagnosis of a psychiatric disorder is not competent 
evidence, the lay evidence is excluded or not admissible, 
that is, the statements and testimony are not to be 
considered as evidence in support of the claim. 

Also lay evidence can be competent to establish a diagnosis 
when a layperson reports a contemporaneous medical diagnosis 
or a lay person is describing symptoms at the time which 
supports a later diagnosis by a medical professional. 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In his notice of disagreement, the Veteran identified major 
depressive disorder, which he previously claimed as bipolar 
disorder and posttraumatic stress disorder.  VA records do 
show that in September 2004 the diagnosis was bipolar 
disorder and on further evaluation in September and in 
October 2004, the assessment included major depression.  
Also, on initial VA examination in January 2005, the 
diagnoses included depressive disorder, and VA records show 
that in March 2005 the diagnoses were posttraumatic stress 
disorder and major depression.  While the Veteran is 
competent to report a contemporaneous medical diagnosis, 
medical evidence is still required to demonstrate a 
relationship between the current psychiatric disorder and the 
continuity of symptomatology as such a relationship is not 
one to which a lay person's observation is competent as 
previously explained.  Savage at 498.  

As for the Veteran describing symptoms, which supports a 
later diagnosis by a medical professional, except for the 
service treatment records, there is no subsequent record of 
psychiatric symptoms after service until 2004, when the 
Veteran was first evaluated by VA, resulting in the 
postservice initial diagnosis of a psychiatric disorder.  In 
other words, in the absence of psychiatric symptoms in the 
record from 1994 to 2004, the postservice initial diagnosis 
of a psychiatric disorder was predicated on the Veteran's 
contemporaneous symptoms and history and not on a record of 
symptoms before 2004 that a medical professional could basis 
the diagnosis. 

For above reasons, continuity of symptomatology under 
38 C.F.R. § 3.303(b) based on the lay evidence has not been 
established. 

As for continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) based on the medical evidence and for service 
connection based on a postservice initial diagnosis under 38 
C.F.R. § 3.303(d), after service, VA records show that in 
September 2004 the diagnoses were bipolar disorder and 
personality order and on further evaluation in September and 
in October 2004, the assessment included major depression.  


Also, on initial VA examination in January 2005, the 
diagnoses were anxiety disorder with panic attacks and 
paranoia, depressive disorder, and personality disorder.  VA 
records show too that in March 2005 the diagnoses were 
posttraumatic stress disorder and major depression.

In May 2005, a VA psychiatrist stated that the Veteran's 
psychiatric symptoms pre-dated his use of drugs and alcohol, 
but the statement was too equivocal and lacked specificity as 
to an association, if any, with depression and anxiety in the 
context of continuity or as directly related to service.  The 
statement has no probative value on the material questions of 
fact, namely, an association, if any, between continuity and 
any current psychiatric disorder, or association, if any, 
between any current psychiatric disorder and service on a 
direct basis.  

As the statement was equivocal and lack specificity, the 
Board then remanded the claim to afford the Veteran a VA 
examination and to obtain a VA medical opinion.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83-84 (2006).   

On VA examination in February 2009, the VA psychiatrist noted 
that in service there was reference to an acute stress 
reaction in 1991 and that in April 1994 on a Medical Board 
examination, depression and anxiety were related to job 
anxiety and that the Veteran had used marijuana and alcohol.  
The diagnosis was mood disorder with anxious and depressive 
symptoms associated with physical problems and pain and other 
emotional issues and personality disorder.  The VA examiner 
stated he would have to resort to speculation to determine if 
the current condition was associated with the anxiety and 
depression documented on the Medical Board evaluation in 
April 1994.  

It is the Veteran's general evidentiary burden to establish 
all elements of his claim, including the nexus requirement.  
38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 573 F.3d. 182, 
1287 (2009).  However, by statute and regulation, the Veteran 
is given the benefit-of-the-doubt, regarding any issue 
material to the claim when there is an approximate balance of 
positive and negative evidence, as applied earlier in the 
analysis on the material question of continuity.  38 U.S.C. § 
5107(b). 

The doctrine, however, is not applicable based on "pure 
speculation or remote possibility" and is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  In addition, the benefit-of-
the-doubt doctrine does not apply when the preponderance of 
the evidence weighs against the claim. 

By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility. 

In determining whether a Veteran has sufficiently supported a 
claim and similarly whether the benefit-of-the-doubt doctrine 
applies, the entire evidence of record,  including all 
pertinent lay and medical evidence is to be considered. 

All pertinent evidence includes medical opinions that do not 
state definitively when a particular disorder or condition 
began.  As noted, the VA examiner stated he would have to 
resort to speculation to determine if the current condition 
was associated with the anxiety and depression documented on 
the Medical Board evaluation in April 1994.  The examiner's 
inability to come to an opinion provides neither positive nor 
negative support for service connection.  Therefore, it is 
not pertinent evidence, one way or the other, regarding 
service connection.  

The only other pertinent medical evidence was the statement 
of the VA psychiatrist, who stated that the Veteran's 
psychiatric symptoms pre-dated his use of drugs and alcohol.  
As already explained the statement was too equivocal and 
lacked specificity as to an association, if any, with 
depression and anxiety in the context of continuity or as 
directly related to service, and the statement has no 
probative value on the material questions of fact, namely, an 
association, if any, between continuity and any current 
psychiatric disorder, or association, if any, between any 
current psychiatric disorder and service on a direct basis. 



To the extent the Veteran's statements and testimony are 
offered as a lay opinion on causation, that is, the events in 
service caused the Veteran's current psychiatric illness, a 
lay opinion is limited to inferences which are rationally 
based on the Veteran's perception and does not require 
specialized knowledge.  See generally Fed.R.Evid. 701 
(opinion testimony by a lay witness is limited to inferences 
which are rationally based on the Veteran's perception and 
does not require specialized knowledge). 

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.);  Cf. Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

As an opinion on causation requires specialized knowledge, 
education, training, or experience, and as no factual 
foundation has been established to show that the Veteran is 
qualified through knowledge, education, training, or 
experience to offer such an opinion, his statements and 
testimony are not competent evidence and are excluded, that 
is, the statements and testimony are not to be consider as 
evidence in support of the claim. 

While the record contains other psychiatric diagnoses, 
namely, bipolar disorder, major depressive disorder, anxiety 
disorder, posttraumatic stress disorder, and personality 
disorder, the probative value or evidentiary weight to be 
attached to a medical opinion is within the Board's province 
as finder of fact.  

The guiding factors in evaluating the probative value of a 
medical opinion include whether the opinion is based upon 
sufficient facts and whether the opinion applied valid 
medical analysis to the significant facts of the case in 
order to reach the conclusion submitted in the opinion.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Also, consistent with Nieves-Rodriguez, the probative value 
of a medical opinion is generally based on the relative 
merits of the analytical findings, and the probative weight 
of a medical opinion may be reduced if the physician fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

In this case, the various psychiatric diagnoses are expressed 
in terms of a conclusion without an explanation of the basis 
for the diagnoses, including the diagnosis posttraumatic 
stress disorder as the diagnosis did not identify an in-
service stressor.  A mere conclusion by a medical 
professional is insufficient to allow the Board to make an 
informed decision as to what weight to assign the opinion and 
is entitled to no weight.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) (A mere conclusion by a medical doctor 
is insufficient to allow the Board to make an informed 
decision as to what weight to assign the opinion.).  

As for the diagnosis of a personality disorder, a personality 
disorder is not a disability for the purpose of VA disability 
compensation.  38 C.F.R. § 3.303(c)

As neither continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) nor service connection based on a postservice 
initial diagnosis under 38 C.F.R. § 3.303(d), considering all 
the evidence, including the lay and medical evidence, is 
established, the Veteran has not met the evidentiary burden 
to establish all elements of his claim, including the nexus 
requirement under 38 U.S.C.A. § 5107(a), and the 
benefit-of-the-doubt standard of proof does not apply as 
there is no approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b).



                                                                         
(The Order follows on the next page.).  





ORDER

Service connection for a psychiatric disorder, variously 
diagnosed as bipolar disorder, major depressive disorder, 
anxiety disorder, posttraumatic stress disorder, mood 
disorder, and personality disorder, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


